DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is response to the application 16/591,140 filed on 02/09/2021. Wherein claims 1, 4, 6, 10, 13-16, 18 and 20 are amended, claims 11 and 17 are cancelled and claims 21-22 are newly added. Hence claims 1-10, 12-16 and 18-22 are pending in this communication.
Claim Objections
Applicant’s amendments filed on 02/09/2021 overcome the claim objections. Hence the said objections have been withdrawn.
Response to Arguments
Applicant's arguments filed on 02/09/2021 have been fully considered but they are not persuasive. The prior art of Rinne have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of in view of  Zhu et al (US 20180199205 A1) and Gopinath et al (US 2006/0165073 A1). The reasons are set forth below:
Applicant’s arguments and the examiner’s response:
	(A) Applicant’s arguments: The applicant’s argument, page 8-9, recites, “The structure of the probe response message in Kneckt is described at, e.g., Figure 3C and paragraph [0249]. As shown, the probe response of Kneckt provides a BSSID and other information, but Kneckt is silent on providing a multiple BSSID element that describes information related to a plurality of BSSs serviced by a multi-BSS AP, in the manner recited. While the OA has not relied on Rinne as teaching the related features of previously presented claim 4, Applicant has nevertheless carefully reviewed Rinne and determined that Rinne is likewise silent on the quoted features of claim 1”.
	(B) The examiner’s response: Kneckt does not explicitly teach, however, Zhu et al in the same field of endeavor teaches: wherein the first AP comprises a multi-basic service set (multi-BSS) AP, wherein the multi-BSS AP services a plurality of basic service sets (BSSs) (Zhu: fig 14, para [0094]-[0096], where, “[0096] The multi-BSSID information 416 may relay a specific ANQP request from one wireless terminal (or station ("STA")), through a single access point, to determine information from neighboring STAs or terminals. For example, a list of the venue names of neighboring STAs may be returned. The multi-BSSID request may comprise the Info ID for "Multi-BSSID" (e.g., 278) followed by the Info ID for "Venue Name" (e.g. 258)”). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt with the teaching of Zhu, to incorporate “Multi-BSSID” for the advantage of improving security of both data transmitted by the user terminal and data within the user terminal. (Zhu: para [0029]).
	All the remaining arguments are based on the arguments above and are responded to in full.

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Claim 1 is directed towards a user equipment. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the  apparatus of a user equipment (e.g. “wherein the first AP comprises a multi-basic service set (multi-BSS) AP, wherein the multi-BSS AP services a plurality of basic service sets (BSSs)” which further limits the apparatus of the access point) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer. It is unclear how an access point can be considered as a part of user equipment because the access point and the user equipment are two independent systems. Therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
	Claims 2-9 are the dependent claims of the independent claim 1 and they do not clarify the indefinite limitation as stated above. Therefore they are also rejected under the same ground of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-12, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al (US 20130316705 A1), hereinafter, “Kneckt”, in view of Zhu et al (US 20180199205 A1), hereinafter, “Zhu”.
	Regarding Claim 1, Kneckt discloses: A user equipment device (UE) (Kneckt: fig 2A, “STA 102” equivalent to “UE”), comprising: an antenna (Kneckt: fig 2A, “STA 102” equivalent to “UE”, “Radio 208” is connected with an antenna, para [0237]-[0238]); 
	a radio operably coupled to the antenna (Kneckt: fig 2A, “STA 102” equivalent to “UE”, “Radio 208” is connected with an antenna, para [0237]-[0238]); and 
	a processing element operably coupled to the radio (Kneckt: fig 2A, “STA 102” equivalent to “UE”, “Radio 208” is connected with an antenna, para [0237]-[0238], where, element 222 includes “CPU 224 and CPU 225” equivalent to “processing element which is coupled to “Radio 208”); 
	wherein the antenna, the radio, and the processing element are configured to: transmit a probe request message to a first access point (AP) through a wireless local area network (WLAN) (Kneckt: fig 2A, Radio 208 of STA 102 and Radio 208’ of AP 100 are interfaced with antennas, para [0237]-[0238], CPU 224-225 are coupled to radio 208 and CPU 224’-225’ are coupled to radio 208’, where, the user equipment STA 102 transmit probe request/GAS request 250 to AP 100 (equivalent to “first AP”), para [0038], [0046] and [0215], fig 3A-3B, para [0175]-[0179], “Probe Request”);


    PNG
    media_image1.png
    464
    641
    media_image1.png
    Greyscale

	 
	wherein the probe request message requests one or more parameters of a response message (Kneckt: fig 2B, 3A-3B, para [0177]-[0179], where, “SSID” equivalent to “parameter” of a Response message); 
	receive the response message from the first AP, wherein the response message comprises information related to one or more BSSs ) (Kneckt: para [0166]-[0170], where, probe request response message includes BSSID and SSID information, para [0187], An AP shall respond with a probe response); and 
 	 
	wherein the information related to the one or more BSSs is determined based at least in part on the requested one or more parameters of the probe request message (Kneckt: para [0166]-[0170], where, probe request response message includes BSSID and SSID information, where, “the AP may transmit beacons or respond to probes received from STAs. After a possible authentication of a STA that may be conducted by the AP, an association may occur between the AP and a STA enabling data traffic to be exchanged with the AP. The Access Point in an Infrastructure BSS may bridge traffic out of the BSS onto a distribution network. STAs that are members of the BSS may exchange packets with the AP”); and 	establish a connection with a first BSS of the one or more BSSs based at least in part on the information comprised within the response message (Kneckt: fig 2A, para, [0215] and para [0220], where, STA 102 sends probe request message to AP 100 and in fig 2B, para [0229]-[0232], where, “The access points 100 and 110 are shown performing the instructions from the server, by transmitting a wireless packet 260 containing the GAS query response 125”); and
	Kneckt does not explicitly teach: wherein the first AP comprises a multi-basic service set (multi-BSS) AP, wherein the multi-BSS AP services a plurality of basic service sets (BSSs),
	wherein the information related to the one or more BSSs comprises a multiple BSS identifier (BSSID) element, 
	wherein the multiple BSSID element describes information related to the plurality of BSSs serviced by the multi-BSS AP 
	However, Zhu et al in the same field of endeavor teaches: wherein the first AP comprises a multi-basic service set (multi-BSS) AP, wherein the multi-BSS AP services a plurality of basic service sets (BSSs) (Zhu: fig 14, para [0094]-[0096], where, “[0096] The multi-BSSID information 416 may relay a specific ANQP request from one wireless terminal (or station ("STA")), through a single access point, to determine information from neighboring STAs or terminals. For example, a list of the venue names of neighboring STAs may be returned. The multi-BSSID request may comprise the Info ID for "Multi-BSSID" (e.g., 278) followed by the Info ID for "Venue Name" (e.g. 258)”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt with the teaching of Zhu, to incorporate “Multi-BSSID” for the advantage of improving security of both data transmitted by the user terminal and data within the user terminal. (Zhu: para [0029]).
	Regarding claim 4, Kneckt modified by Zhu further discloses: The UE of claim 1, wherein the probe request message indicates that the UE is capable of receiving the multiple BSS identifier (BSSID) element (Kneckt: para [0177]).
	Regarding claim 5, Kneckt modified by Zhu further discloses: The UE of claim 4, wherein the response message is transmitted from a first transmit media access control (MAC) address, and wherein the requested one or more parameters of the response message specify a BSSID which is different from the first transmit MAC address (Kneckt: fig 1A-C,para [0137]).
	Regarding claim 6, Kneckt modified by Zhu further discloses: The UE of claim 1, wherein the probe request message indicates that the UE is capable of receiving the multiple BSSID BSS identifier (BSSID) element (Zhu: fig 14, para [0094]-[0096]), and wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element (Kneckt: fig 2B, 3A-3B, para [0177]-[0179], where, “SSID” equivalent to “parameter” of a Response message).
	Regarding claim 9, Kneckt modified by Zhu further discloses: The UE of claim 1, wherein the probe request message is comprised within an Access Network Query Protocol (ANQP) message (Kneckt: fig 1A, para [0137], where, “the GAS query combination server configured to determine the similarity of two GAS query requests forwarded from the two access point devices based on the MAC address and Dialog Token, the GAS query combination server further configured to transmit a single Access Network Query Protocol (ANQP) request corresponding to the two similar GAS Query requests, to a GAS application server”).
	Regarding Claims 10 and 20, Kneckt discloses: A wireless access point (AP) and the method for WAP  (Kneckt: fig 2A, “AP 100” equivalent to “a wireless access point”),  comprising: an antenna; a radio operably coupled to the antenna (Kneckt: fig 2A, “AP 100” equivalent to “wireless AP”, where, Radio 208’ is connected with an antenna, para [0237]-[0238]); and 
	a processing element operably coupled to the radio (Kneckt: fig 2A, para [0237], where, “ The wireless access point AP 100 includes a processor 222', which includes a single core CPU or multiple core central processing unit (CPU) 224' and 225'”); see the exhibit

    PNG
    media_image1.png
    464
    641
    media_image1.png
    Greyscale


	wherein the wireless AP (Kneckt: fig 2A, “AP 100” equivalent to “a wireless AP”),   is configured to: 4receive, from a user equipment device (UE), a probe request message through a wireless local area network (WLAN) (Kneckt: fig 2A, Radio 208 of STA 102 and Radio 208’ of AP 100 are interfaced with antennas, para [0237]-[0238], CPU 224-225 are coupled to radio 208 and CPU 224’-225’ are coupled to radio 208’, where, the AP 100 receive probe request/GAS request 250 from STA 102 (equivalent to “UE”), para [0038], [0046] and [0215], fig 3A-3B, para [0175]-[0179], “Probe Request”);
	wherein the probe request message requests one or more parameters to be included in a response message (Kneckt: fig 2B, 3A-3B, para [0177]-[0179], where, “SSID” equivalent to “parameter” of a Response message); and 
	responsive to the probe request message, transmit the response message to the UE, wherein the response message comprises information related to one or more of the plurality of BSSs one or more basic service sets (BSSs) (Kneckt: para [0166]-[0170], where, probe request response message includes BSSID and SSID information, para [0187], An AP shall respond with a probe response); and wherein the information related to the one or more BSSs is determined based at least in part on the requested one or more parameters (Kneckt: para [0166]-[0170], where, probe request response message includes BSSID and SSID information, para [0187], An AP shall respond with a probe response);
	Kneckt does not explicitly teach: wherein the wireless AP comprises a multi-basic service set (BSS) AP, wherein the multi-BSS AP services a plurality of basic service sets (BSSs)
	wherein the information related to the one or more of the plurality of BSSs comprises a multiple BSS identifier (BSSID) element associated with the plurality of BSSs, 
	However, Zhu et al in the same field of endeavor teaches: wherein the first AP comprises a multi-basic service set (multi-BSS) AP, wherein the multi-BSS AP services a plurality of basic service sets (BSSs) (Zhu: fig 14, para [0094]-[0096], where, “[0096] The multi-BSSID information 416 may relay a specific ANQP request from one wireless terminal (or station ("STA")), through a single access point, to determine information from neighboring STAs or terminals. For example, a list of the venue names of neighboring STAs may be returned. The multi-BSSID request may comprise the Info ID for "Multi-BSSID" (e.g., 278) followed by the Info ID for "Venue Name" (e.g. 258)”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt with the teaching of Zhu, to incorporate “Multi-BSSID” for the advantage of improving security of both data transmitted by the user terminal and data within the user terminal. (Zhu: para [0029]).
	Regarding claim 12, Kneckt modified by Zhu further discloses: The wireless AP of claim 10, wherein a first BSS of the one or more BSSs is serviced by the wireless AP, and wherein the wireless AP is further configured to: establish a connection with the UE through the first BSS (Kneckt: see para [0160]). 
	Regarding claim 18, Kneckt modified by Zhu further discloses: The wireless AP of claim 10, wherein the response message is transmitted from a first transmit media access control (MAC) address (Kneckt: para [0180], where, “The Address 1 field in the probe request frame is the broadcast address or the specific MAC address of the AP”), and wherein the requested one or more parameters of the response message specify a BSS identifier (BSSID) that is different from the first transmit MAC address (Kneckt: para [0183], where,  “Transmit a probe request frame (or multiple of thereof) with the SSID and the BSSID fields set as per the scan command”). 
	Regarding claim 21, Kneckt modified by Zhu further discloses: The wireless AP of claim 10, wherein the probe request message indicates that the UE is capable of receiving the multiple BSSID element (Zhu: fig 14, para [0094]-[0096]), and wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element (Kneckt: para [0183], where,  “Transmit a probe request frame (or multiple of thereof) with the SSID and the BSSID fields set as per the scan command”).
	Regarding claim 22, Kneckt modified by Zhu further discloses: The method of claim 20, wherein the probe request message indicates that the UE is capable of receiving the multiple BSSID element (Zhu: fig 14, para [0094]-[0096]), and wherein the probe request message comprises a service set identifier (SSID) or a BSSID that matches with at least one BSS present in the multiple BSSID element (Kneckt: para [0183], where,  “Transmit a probe request frame (or multiple of thereof) with the SSID and the BSSID fields set as per the scan command”).

Claims 2-3, 7-8, 13-14,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al (US 20130316705 A1), hereinafter, “Kneckt”, in view of Zhu et al (US 2018/0199205 A1), hereinafter, “Zhu” further in view of Park et al (US 2015/0208330 A1), hereinafter, “Park”.
	Regarding claim 2, Kneckt modified by Zhu further discloses: The UE of claim 1, wherein the requested one or more parameters of the response message comprise one or more parameters associated with the first BSS (Examiner’s Note: As per the instant specification, “para [0119] The probe request message may request one or more parameters of a response message. In some embodiments, the requested one or more parameters of the response message may comprise a service set identifier (SSID) of a first basic service set (BSS)”, based on the instant specification the Examiner interpret “parameter of response message” is “SSID of the BSS (basic service set)”, (Kneckt: para [0166]-[0170], where, probe request response message includes BSSID and SSID information, where, “he AP may transmit beacons or respond to probes received from STAs. After a possible authentication of a STA that may be conducted by the AP, an association may occur between the AP and a STA enabling data traffic to be exchanged with the AP. The Access Point in an Infrastructure BSS may bridge traffic out of the BSS onto a distribution network. STAs that are members of the BSS may exchange packets with the AP”); and 
	neither Kneckt nor Zhu explicitly teaches: wherein the information related to the one or more BSSs comprises a reduced neighbor report (RNR) element identifying a first channel in which the first BSS operates, wherein the first channel is different from a second channel used to transmit the probe request message.
	However, Park in the same field of endeavor teaches:  wherein the information related to the one or more BSSs comprises a reduced neighbor report (RNR) element identifying a first channel in which the first BSS operates, wherein the first channel is different from a second channel used to transmit the probe request message (Park: fig 17, para [0197] When the reduced neighbor report type 1700 is a redirect, the AP may indicate information regarding a channel of the reduced neighbor report element and an identifier e.g., a BSSO of a neighbor AP. When the received reduced neighbor report type 1700 is a redirect, the STA may redirect a scanning channel, a scanning band, or a scanning AP of the STA on the basis of channel, band, or BSSID information included in the reduced neighbor report element, see fig 11-12, where, two different channels of 2.4GHz and 5GHz, para [0149], “In FIG. 12, a case in which an STA 1200 supporting multiple bands performs a scanning procedure with an AP 1220 supporting multiple bands”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt and Zhu with the teaching of Park, to incorporate “RNR (reduced neighbor report)” for the advantage of perform a fast scanning operation with respect to the target AP. By using such a method, delay for AP discovery can be reduced (Park: para [0122]).
	Regarding claim 3, Kneckt modified by Zhu further discloses: The UE of claim 1, wherein the probe request message comprises a wildcard service set identifier (SSID) or a wildcard BSS identifier (BSSID) (Kneckt: para [0177], “For active scans, the wireless device either broadcasts or unicasts a probe request on the channel it is scanning. It may set the SSID in the probe request to a wildcard SSID or to a specific SSID value. It may set the BSSID in the probe request a wildcard BSSID or to a specific BSSID value. With these options the wireless device can look for any SSID or BSSID, any representative of a specific SSID or a specific BSSID”); 
	neither Kneckt nor Zhu explicitly teaches: wherein the probe request message further comprises an SSID or a BSSID matching the one or more BSSs, and wherein the information related to the one or more BSSs comprises a reduced neighbor report (RNR) element describing one or more properties of the one or more BSSs 
	However, Park in the same field of endeavor further teaches: wherein the probe request message further comprises an SSID or a BSSID matching the one or more BSSs, and wherein the information related to the one or more BSSs comprises a reduced neighbor report (RNR) element describing one or more properties of the one or more BSSs (Park: fig 17, para [0197] When the reduced neighbor report type 1700 is a redirect, the AP may indicate information regarding a channel of the reduced neighbor report element and an identifier e.g., a BSSO of a neighbor AP. When the received reduced neighbor report type 1700 is a redirect, the STA may redirect a scanning channel, a scanning band, or a scanning AP of the STA on the basis of channel, band, or BSSID information included in the reduced neighbor report element, see fig 11-12, where, two different channels of 2.4GHz and 5GHz, para [0149], “In FIG. 12, a case in which an STA 1200 supporting multiple bands performs a scanning procedure with an AP 1220 supporting multiple bands”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt and Zhu with the teaching of Park, to incorporate “RNR (reduced neighbor report)” for the advantage of perform a fast scanning operation with respect to the target AP. By using such a method, delay for AP discovery can be reduced (Park: para [0122]).
	Regarding claims 7-8, neither Kneckt nor Rinne explicitly teaches: The UE of claim 1, wherein the probe request message is transmitted within a first frequency band, and wherein the one or more requested parameters of the probe request message comprise one or both of: a request for channel information of a BSS operating in a second frequency band different from the first frequency band, and a request for information related to a BSS operating in the first frequency band (Park: fig 11-12, para [0194]-[0197], where, two different channels of 2.4GHz and 5GHz, para [0149], “In FIG. 12, a case in which an STA 1200 supporting multiple bands performs a scanning procedure with an AP 1220 supporting multiple bands”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt and Zhu with the teaching of Park, to incorporate “RNR (reduced neighbor report)” for the advantage of perform a fast scanning operation with respect to the target AP. By using such a method, delay for AP discovery can be reduced (Park: para [0122]).
	Regarding claim 13, Kneckt modified by Zhu further discloses: The wireless AP of claim 10, wherein the one or more BSSs are serviced by the wireless AP (Kneckt: fig 1A, para [0137], where, “an extended service set (ESS) comprising two access point (AP) devices in two respective infrastructure basic service set (BSS) networks connected to a GAS query combination server (GQCS)”), and 
	neither Kneckt nor Rinne explicitly teaches: wherein the response message further comprises an indication that the response message contains at least one of a multiple BSS identifier (BSSID) element or a reduced neighbor report (RNR) element that identifies all service set identifiers (SSIDs) of the one or more BSSs;
	However, Park in the same field of endeavor further teaches: wherein the response message further comprises an indication that the response message contains at least one of a multiple BSS identifier (BSSID) element or a reduced neighbor report (RNR) element that identifies all service set identifiers (SSIDs) of the one or more BSSs (Park: fig 17, para [0197] When the reduced neighbor report type 1700 is a redirect, the AP may indicate information regarding a channel of the reduced neighbor report element and an identifier e.g., a BSSO of a neighbor AP. When the received reduced neighbor report type 1700 is a redirect, the STA may redirect a scanning channel, a scanning band, or a scanning AP of the STA on the basis of channel, band, or BSSID information included in the reduced neighbor report element, see fig 11-12, where, two different channels of 2.4GHz and 5GHz, para [0149], “In FIG. 12, a case in which an STA 1200 supporting multiple bands performs a scanning procedure with an AP 1220 supporting multiple bands”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt and Zhu with the teaching of Park, to incorporate “RNR (reduced neighbor report)” for the advantage of perform a fast scanning operation with respect to the target AP. By using such a method, delay for AP discovery can be reduced (Park: para [0122]).
	Regarding claims 14 and 19, neither Kneckt nor Zhu explicitly teaches: The wireless AP of claim 10, wherein the probe request message is received and the response message is transmitted in a first frequency band, and wherein the information related to the one or more BSSs comprises a service set identifier (SSID) or a BSS identifier (BSSID) of a BSS operating in a second frequency band different from the first frequency band.

	However, Park in the same field of endeavor further teaches: The wireless AP of claim 10, wherein the probe request message is received and the response message is transmitted in a first frequency band, and wherein the information related to the one or more BSSs comprises a service set identifier (SSID) or a BSS identifier (BSSID) of a BSS operating in a second frequency band different from the first frequency band (Park: fig 17, para [0197] When the reduced neighbor report type 1700 is a redirect, the AP may indicate information regarding a channel of the reduced neighbor report element and an identifier e.g., a BSSO of a neighbor AP. When the received reduced neighbor report type 1700 is a redirect, the STA may redirect a scanning channel, a scanning band, or a scanning AP of the STA on the basis of channel, band, or BSSID information included in the reduced neighbor report element, see fig 11-12, where, two different channels of 2.4GHz and 5GHz, para [0149], “In FIG. 12, a case in which an STA 1200 supporting multiple bands performs a scanning procedure with an AP 1220 supporting multiple bands”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt and Zhu with the teaching of Park, to incorporate “RNR (reduced neighbor report)” for the advantage of perform a fast scanning operation with respect to the target AP. By using such a method, delay for AP discovery can be reduced (Park: para [0122]).
	Regarding claim 16, Kneckt modified by Zhu further discloses: 16. The wireless AP of claim 10, wherein the probe request message comprises a wildcard service set identifier (SSID) or a wildcard BSS identifier (BSSID), wherein the probe request message further comprises an SSID or a BSSID matching one of the one or more BSSs, and 
	neither Kneckt nor Rinne explicitly teaches: wherein the information related to the one or more BSSs comprises a reduced neighbor report (RNR) element describing one or more properties of the one or more BSSs;
	However, Park in the same field of endeavor further teaches: wherein the information related to the one or more BSSs comprises a reduced neighbor report (RNR) element describing one or more properties of the one or more BSSs (Park: fig 17, para [0197] When the reduced neighbor report type 1700 is a redirect, the AP may indicate information regarding a channel of the reduced neighbor report element and an identifier e.g., a BSSO of a neighbor AP. When the received reduced neighbor report type 1700 is a redirect, the STA may redirect a scanning channel, a scanning band, or a scanning AP of the STA on the basis of channel, band, or BSSID information included in the reduced neighbor report element, see fig 11-12, where, two different channels of 2.4GHz and 5GHz, para [0149], “In FIG. 12, a case in which an STA 1200 supporting multiple bands performs a scanning procedure with an AP 1220 supporting multiple bands”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt and Zhu with the teaching of Park, to incorporate “RNR (reduced neighbor report)” for the advantage of perform a fast scanning operation with respect to the target AP. By using such a method, delay for AP discovery can be reduced (Park: para [0122]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al (US 2013/0316705 A1), hereinafter, “Kneckt”, in view of Zhu et al (US 2018/0199205 A1), hereinafter, “Zhu” further in view of Gopinath et al (US 2006/0165073 A1), hereinafter, “Gopinath”.
	Regarding claim 15, Kneckt modified by Zhu further teaches: The wireless AP of claim 10, wherein the probe request message contains a service set identifier (SSID) or a BSSID BSS identifier (BSSID) of a first BSS (Kneckt: fig 2B, 3A-3B, para [0177]-[0179], where, “SSID” equivalent to “parameter” of a Response message); and wherein the response message indicates one or more channel properties associated with the first BSS (Kneckt: para [0166]-[0170], where, probe request response message includes BSSID and SSID information, where, “the AP may transmit beacons or respond to probes received from STAs. After a possible authentication (equivalent to “channel property”) of a STA that may be conducted by the AP, an association may occur between the AP and a STA enabling data traffic to be exchanged with the AP. The Access Point in an Infrastructure BSS may bridge traffic out of the BSS onto a distribution network. STAs that are members of the BSS may exchange packets with the AP”);  although Kneckt teaches “probe request message” but neither Kneckt nor Zhu explicitly however, Gopinath in the same field of endeavor teaches: wherein the first BSS comprises a hidden BSS or an Open Wireless Encryption (OWE) BSS, wherein the wireless AP services the first BSS in a different channel from a channel in which it received the [[probe request message]] (Gopinath: fig 2 and fig 8, para [0101], [0145] and [0151], where, para [0151] “the colliding ACK is generated whenever packet transmission from the AP to any of the remaining subset of stations is detected. Inflicting such ACK collision is useful to disrupt the station in the BSS that is hidden from the sniffer”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kneckt and Zhu with the teaching of Gopinath, to incorporate “Hidden BSS” for the advantage of applying ACK collision on the unauthorized stations that do not respond to the selective virtual jamming (Park: para [0122]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAM U. AHMED
Examiner
Art Unit 2461


/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461